DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 4, 6 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/12/2022.
Applicant's election with traverse of Invention I, Species A in the reply filed on 09/12/2022 is acknowledged.  The traversal is on the ground(s) that the election of species would not be a serious search or examination burden.  This is not found persuasive because while the field of search for one group of claims may overlap with the field of search for the other group of claims, there is no reason to expect that said fields of search would be co-extensive.  Specifically, the search is not directed only to 102-type anticipatory art, but also to 103-type art pointing to the obviousness of the claimed invention.  The search for 103-type art for each group of claims would cause the fields of search to diverge, creating a serious burden on the Examiner to examine all of the claims together.
The requirement is still deemed proper and is therefore made FINAL.

 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-9 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2018/0061696 to D’ambra et al.
In regards to Claim 1, D’Ambra teaches an annular member 105 Fig. 4A, 4B, comprising: an annular member body (annular body 105, 190) to be disposed around a substrate 144 in a substrate processing apparatus; and a heterogeneous material portion (material of 420) disposed in the annular member body (as shown in Fig. 4A) and formed of a heterogeneous material different from a material of the annular member body [0023; 0015-0052].  
In regards to Claim 3, D’Ambra teachesthe heterogeneous material portion is formed so as to increase a horizontal width from a top surface toward a bottom surface of the annular member body, as shown in Fig. 4A, as without the material the ring would be thinner, i.e., the horizontal width would decrease.
In regards to Claim 5, D’Ambra teachesthe heterogeneous material portion is entirely provided in a circumferential direction of the annular member body as it is an annular band (claims 1-3).
In regards to Claim 7, D’Ambra teaches a first product produced in etching the heterogeneous material differs from a second product produced in etching the annular member body (as they are different materials, as the focus ring is etched to the wear indicator material).  
In regards to Claim 8, D’Ambra teaches substrate processing apparatus Fig. 1-4B, comprising: an annular member 105 to be disposed around a substrate 144 in a substrate processing apparatus (as shown in Fig. 1); a heterogeneous material portion (material of 420) disposed in the annular member (as shown in Fig. 4A) and formed of a heterogeneous material different from a material of the annular member [0023]; and a detector 230 configured to detect a product produced in etching the heterogeneous material [0026-0028; 0015-0052].  
In regards to Claim 9, D’Ambra teaches a controller 180 configured to control a consumption state of the annular member based on a detected value of the detector [0032-0048].  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2016/0216185 to Gottscho which teaches a wear detection for the focus ring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716